Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust Announces Closing of Bought Deal Trust Unit Offering << /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES. ANY FAILURE TO COMPLY WITH THIS RESTRICTION MAY CONSTITUTE A VIOLATION OF U.S. SECURITIES LAW/ >> CALGARY, Feb. 6 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (the "Trust") announced today the closing of the previously announced offering of 15,474,400 trust units (including 2,018,400 trust units issued pursuant to the exercise in full of the over-allotment option granted to the underwriters) at a price of $16.35 per trust unit for total gross proceeds of approximately $253 million on a bought deal basis. The syndicate of underwriters was led by RBC Capital Markets and includes: CIBC World Markets Inc., BMO Capital Markets, Scotia Capital Inc., TD Securities Inc., FirstEnergy Capital Corp., National Bank Financial Inc., Canaccord Capital Corporation, Peters & Co.
